LACOMBE, Circuit Judge.
The rent reserved under this lease, 18 per cent, upon the outstanding capital stock, may have been reasonable when the lease was executed, but under existing conditions it is grossly exorbitant. The court is not without hope that before many months the property may pass out of receivers’ hands upon sale or otherwise, and it would seem very unwise for them to incumber with any such burden for the future. If petitioner thinks it can show that there are some special reasons why the system should retain this particular road, even at a preposterous price, it may take an order sending the matter to a special master to take testimony. The papers submitted on this motion are not convincing.
In the interim between now and foreclosure sale and subsequent delivery, the receivers may continue paying the stipulated rental, without adopting the lease, and without prejudice to any subsequent motion by any party interested to disaffirm the lease, unless the rental be reduced.
The motion is denied.